Filed 10/16/20 Pruchink v. Salpietra CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 ROBERT PRUCHNIK,                                                     D075216

           Plaintiff and Appellant,

           v.                                                         (Super. Ct. No. 37-2018-
                                                                       00025327-CU-BT-CTL)
 RICHARD SALPIETRA,

           Defendant and Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Ronald L. Styn, Judge. Affirmed.
         Norman Shaw & Associates and Norman Shaw for Plaintiff and
Appellant.
         Pettit Kohn Ingrassia Lutz & Dolin, Douglas A. Pettit, and Jocelyn D.
Hannah for Defendant and Respondent.
         Plaintiff Robert Pruchnik appeals an order granting defendant Richard
Salpietra’s special motion to strike under Code of Civil Procedure
section 425.16 (section 425.16), commonly known as the anti-SLAPP statute.
Pruchnik owns a detached condominium unit in a common interest
development managed by the Oaks North Homeowner’s Association (HOA).
Salpietra is an attorney. In the midst of a dispute over Pruchnik’s request
that the HOA replace the roof on his unit, the HOA retained Salpietra to
represent it. The dispute continued unabated, and eventually the HOA
replaced the roof over Pruchnik’s objections.
      Pruchnik filed this lawsuit against the HOA, its president, its property
manager, and Salpietra. He alleged causes of action for unfair business
practices, intentional and negligent infliction of emotional distress,
defamation, financial elder abuse, and “aiding and abetting.”
      Salpietra responded by filing the special motion to strike. He argued
that Pruchnik’s claims were based on statements made in anticipation of
litigation and were therefore protected under the anti-SLAPP statute. He
argued further that Pruchnik could not show a probability of prevailing
because the statements were absolutely privileged under Civil Code
section 47, subdivision (b) based on their relationship to anticipated
litigation. The trial court agreed and granted the motion.
      On appeal, Pruchnik contends the court erred by finding his claims
were based on statements protected by the anti-SLAPP statute and he could
not show a probability of prevailing. We disagree and affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      For years, Pruchnik requested that the HOA repair the damaged roof
on his condominium unit. In September 2016, Pruchnik retained an attorney
to represent him in his dealings with the HOA. Several months later, she
wrote to the HOA accusing it of ignoring Pruchnik’s requests and her own.
After recounting various points of contention, her letter requested a reply “so
we can work this out or set the procedures in motion for Alternative Dispute
Resolution.” The letter concluded, “If I do not hear from your counsel, since I
am sure the association[] has one, I will assume that you intend to ignore


                                        2
your legal obligations and those of the provision of the Davis Sterling Act
have been waived [sic] and I will discuss further legal action with my

client.”1
       Two weeks later, Pruchnik retained a new attorney to represent him.
The attorney sent a demand letter to the HOA’s property manager
identifying various defective conditions in Pruchnik’s unit, including the roof,
that Pruchnik believed the HOA was responsible for repairing. The attorney
wrote, “As you know Mr. Pruchnik is an elderly gentleman and is dealing
with a recent tragedy. He feels that the Association has not taken him
seriously, has ignored him, and has been repeatedly intimidating and abusive
by making comments like: ‘you missed your chance to arbitrate;’ ‘I need an
immediate answer on allowing an inspection or I will cancel it;’ and ‘see you
in court.’ ”
       In response, an attorney for the HOA wrote that Pruchnik was being
uncooperative and obstructing the HOA’s efforts to address the alleged
defects. Her letter reminded Pruchnik of his obligations under the
development’s governing documents and the HOA’s authority over common
areas. It concluded by accepting the offer by Pruchnik’s prior attorney to
mediate the dispute.
       An inspector hired by the HOA examined the roof. He recommended
that it be replaced. He suggested reusing the existing roof tiles and installing
new underlayment (a so-called “lift-and-lay” technique).




1     The Davis-Stirling Common Interest Development Act (Civ. Code,
§ 4000 et seq.) governs common interest developments in California. Some
form of alternative dispute resolution is generally a prerequisite to filing
certain civil actions under the act. (Id., § 5930.)

                                       3
      Pruchnik objected to the reuse of existing tiles. His attorney wrote,
“The Association’s proposal to install a ‘new’ roof using the old tiles is a non-
starter. It is ill-advised and an aggressive bullying tactic.” He requested
that the HOA’s attorney respond to his proposed mediator. After some delay,
the HOA rejected Pruchnik’s proposed mediator and offered an alternative
candidate. Pruchnik’s attorney responded that, based on his analysis, his
client was no longer required to participate in mediation or other alternative
dispute resolution because of the HOA’s delay. The HOA’s attorney disputed
this analysis. She wrote, “The Board believes it is in the best interest of both
parties to attempt to resolve this matter amicably, especially before incurring
the significant expense of litigation, which you have repeatedly threatened.”
      The dispute over the parameters of Pruchnik’s roof repair continued.
The HOA attempted to schedule the repair, but Pruchnik maintained his
opposition to reusing the existing roof riles. In advance of another scheduled
repair, the HOA’s attorney wrote that Pruchnik could be penalized by the
HOA for any interference. She continued, “Additionally, he may be offered
mediation as a final means of attempting to resolve this matter without
litigation. Alternatively, the Association may have no choice but to
commence litigation since the Association’s prior efforts to mediate with him
were rebuffed, and the Association needs to complete roof work to protect the
property. [¶] We strongly suggest that you advise Mr. Pruchnik of the high
likelihood that the Association will prevail if litigation proves necessary.”
The attorney noted that the prevailing party in any such lawsuit would be
entitled to an award of attorney fees and costs.
      Two weeks later, in January 2018, the HOA retained Salpietra as its
“special counsel” to handle the dispute with Pruchnik, among other issues.
Pruchnik’s attorney sought confirmation that the scheduled roof repair would


                                        4
be delayed pending further discussions. He wrote the HOA’s property
manager, “Please postpone the roofing crew until we have a chance to work
things out. Otherwise Mr. Pruchnik will be forced to take further action to
prevent damage to his property by the Association.” Salpietra confirmed that
the roof repair was no longer scheduled.
      In the ensuing discussions, Pruchnik’s attorney informed Salpietra that
Pruchnik wanted to install solar panels at the same time as the roof
replacement. Salpietra responded that the HOA would accept Pruchnik’s
demand for new roof tiles and allow Pruchnik to install solar panels if he
agreed to pay for the increased price of new tiles and “assume liability for the
solar panels and the roof over which they sit. In other words, if the solar
panels are going to take the place of roof tile, he would be responsible for the
solar panel installation and the roof below it.”
      A month later, Salpietra wrote Pruchnik’s attorney and informed him
that they would be scheduling the lift-and-lay roof repair since he had not
responded to the HOA’s proposal. Pruchnik’s attorney objected again. In
response, Salpietra wrote, “The board and I have tried to work with
Mr. Pruchnik and you for months, and it is he and you that are obstructing
the work. You are the one that threatened litigation when the roofers tried to
fix the roof, and he blocked their trucks from entering his property.”
Pruchnik’s attorney denied that his client had obstructed the work or blocked
roofing trucks from entering the property. He denied threatening litigation
“that [he] can tell” but told Salpietra to correct him if he was wrong.
      The scheduled roof repair was called off again. To bring the issue
before the board, Salpietra requested assurances that Pruchnik would pay
the increased cost for new tiles, that he would be responsible for the solar
panel installation and continued use, and that he would be responsible for


                                        5
any leaks caused by the panels. Pruchnik’s attorney asked Salpietra to
provide the figure for the increased cost at his earliest opportunity.
      Five days later, Salpietra responded that the cost difference would be
$8,500. He wrote, “Therefore, if Mr. Pruchnik is willing to pay the difference
of $8,500, the board would consider putting on all new roof tile. Also, the
roofer said that they install the tile across the whole roof, and the solar
panels are placed over the roof tiles. . . . [¶] Therefore, if Mr. Pruchnik
wants to install solar panels as you have provided, the board would allow it,
but he would have to sign a Maintenance & Indemnity agreement that makes
him responsible for the roof and the solar panel installation, and he would
indemnify the HOA for any problems caused thereby, and it would have to be
recorded for subsequent buyers of the property to be aware of this obligation.”
      Pruchnik’s attorney wrote that his client would pay the increased cost
but “we would like an opportunity to review the supporting documentation.”
Salpietra responded, reiterating the board’s terms and requesting payment
and confirmation by the following week. He noted that the roof repair had
been scheduled and “[t]he board will not accept any more delays . . . .”
      Pruchnik’s attorney informed Salpietra, “The check is in the mail,” but
he did not respond to the board’s other terms. Salpietra forwarded a
proposed maintenance and indemnity agreement for Pruchnik to sign.
Pruchnik’s attorney responded that, while he had not been able to meet with
his client about the agreement, he was concerned that the scope differed from
Salpietra’s original representation because it “greatly increases
Mr. Pruchnik’s responsibility for the roof over what you explained in the
past . . . .” He explained that Pruchnik had not yet had the opportunity to
select the new tile for the roof. He requested that the scheduled roof repair
be delayed.


                                        6
      On behalf of the board, Salpietra did not agree to a further delay. He
noted that the roof repair should already have begun, but “[i]t took a few days
for the roofer to get the new roof tile. The tile has been selected and the
roofers are starting on Monday. There can be no more delays. As I said to
you before, the solar panels must be placed over the roof tiles. Also, as I said
to you before, if Mr. Pruchnik wants to install solar panels, he must assume
the maintenance obligation of the entire roof since the HOA will not be able
to maintain part of a roof.”
      The following Monday, the roof repair on Pruchnik’s unit began, over
the objections of Pruchnik and his attorney. The next day, Pruchnik filed
this lawsuit against the HOA, its president, its property manager, and
Salpietra.
      Pruchnik’s complaint alleges causes of action for unfair business
practices (Bus. & Prof. Code, § 17200 et seq.), intentional and negligent
infliction of emotional distress, defamation, financial elder abuse (Welf. &
Inst. Code, § 15610.30), and “aiding and abetting.” Pruchnik alleged that the
HOA had refused his requests to replace his roof for years, attempted to
coerce him into accepting an improper “lift-and-lay” repair (while his
neighbors received new tile roofs), forced him to accept brown tiles (when he
wanted red), and thwarted his effort to install solar panels.
      As to Salpietra, Pruchnik alleged he was the HOA’s attorney and had
communicated with Pruchnik’s attorney as discussed above. Pruchnik
alleged that Salpietra made two false statements: (1) Pruchnik had blocked
his driveway to prevent a scheduled roof repair, and (2) Pruchnik had
selected brown tile for his roof. Pruchnik also alleged that Salpietra
improperly changed the terms of the proposed maintenance and indemnity




                                        7
agreement to expand the scope of Pruchnik’s obligations to include the entire
roof, rather than the roof directly underneath the solar panels.
      For his unfair business practices cause of action, Pruchnik alleged,
“Defendants’ tactics violate various Civil Code sections, including
section 4746, and other sections which prohibit misrepresentation,
defamation, false pretenses, favoritism, intentional infliction of emotional
distress, conversion and elder abuse.” For his intentional and negligent
infliction of emotional distress causes of action, Pruchnik alleged,
“Defendants abused their position of authority, apparent or actual, over
Plaintiff’s interests. Defendants sought, because of his age, to intimidate
Plaintiff with threats of significant attorneys’ fees and by setting forth
unlawful and unreasonable conditions, into accepting an unsatisfactory
replacement roof” and “Defendants breached their duty [to treat Pruchnik
fairly] when they conducted a strategy of intimidation and dishonest dealing
intended to deny Plaintiff his right to obtain the roof for which he had paid;
and for the solar installation for the design of which he had spent time and
money; had properly made application for permission from Defendants for its
installation; and, was granted permission by Defendants for the solar
system’s installation.” (Some capitalization omitted.) Pruchnik’s defamation
claim relied on the statement that he had blocked his driveway to prevent a
roof installation and had the roofers removed from his property. For his
financial elder abuse cause of action, Pruchnik alleged that the defendants
had obtained $8,500 based on an agreement that he would be able to select
the new roof tile. But the defendants “arbitrarily moved ahead with a
reroofing” without Pruchnik’s consent.
      Pruchnik named Salpietra as a defendant only in connection with his
causes of action for unfair business practices and defamation, but he alleged


                                        8
that Salpietra aided and abetted the HOA’s “intent to abuse, intimidate, and
deceive” him. Pruchnik requested compensatory and punitive damages,
injunctive relief, and attorney fees and costs.
         Salpietra filed a special motion to strike under the anti-SLAPP statute.
Salpietra argued that Pruchnik’s claims against him “all stem from litigation-
related communications with [Pruchnik’s] counsel to try to resolve the
dispute between [Pruchnik] and [the HOA] as to how his roof would be
repaired.” As such, they were within the scope of the anti-SLAPP statute.
Moreover, they were protected by the litigation privilege, so Pruchnik could
not show a probability of prevailing on his claims.
         Salpietra submitted a declaration in support of his motion. He stated
that he represented the HOA in its dispute with Pruchnik. He communicated
with Pruchnik’s attorney on behalf of the HOA. He never met or spoke to
Pruchnik himself. He stated, “It was my understanding at the time that I
was retained that the Association’s prior counsel had considered initiating a
lawsuit against [Pruchnik], seriously, and in good faith, in order to enforce
the Association’s rights and obligation to complete repairs to [Pruchnik’s] roof
in the manner it deemed appropriate. Litigation was considered a likely
option as I was advised that [Pruchnik] had obstructed numerous prior
attempts to perform these (and other) repairs by blocking contractors’ access
to his home. It was further my understanding that [Pruchnik] had
threatened litigation regarding the dispute numerous times in the preceding
year.”
         In opposition, Pruchnik argued that Salpietra could not show that
litigation was seriously contemplated in good faith because the HOA’s
litigation threats were “nothing more than instances of the HOA’s heavy-
handed, abusive negotiation tactics designed to terrorize the elderly


                                         9
Plaintiff.” He argued further that his claims had the minimal merit
necessary to survive a special motion to strike.
      Pruchnik submitted his own declaration in opposition to Salpietra’s
motion. He recounted the early history of the dispute and his prior attorney’s
request to mediate. He explained that his new attorney did not believe
mediation was necessary to resolve the dispute. Pruchnik stated, “I did not
want to spend the money on mediation, I did not want to spend money on
litigation, and I certainly did not plan to initiate any litigation over the
repairs.” He believed, however, that the HOA’s proposal to do a “lift-and-lay”
roof replacement was inadequate because the old tile was extremely brittle
and physically unsound. He denied blocking the roofers’ access to his
driveway. When a roofer came to measure his roof, they did not discuss tile
color. He stated, “I never selected brown tile. I did not want brown tile and I
never told anyone that I wanted brown tile. I did not tell the Association’s
roofer that I wanted brown tile.” He wanted red, curved tile. He concluded,
“The Association refused to accommodate my wishes for the red tile even
after I paid $8500.00. The Association refused to allow me the time needed to
coordinate the solar panel installation.” And, “The Association refused to
allow me to install solar panels unless I signed a highly unfair, onerous, and
illegal maintenance agreement in violation of applicable Statute(s).”
      The trial court granted Salpietra’s special motion to strike. Its minute
order explained, “As pled, all of the allegations against Salpietra arise out of
Salpietra’s alleged conduct in his capacity as counsel for [the HOA] and with
respect to [Pruchnik’s] requested roof repair.” It found, based on the
allegations of the complaint and the correspondence between attorneys, that
“at the time of Salpietra’s retention, and throughout Salpietra’s retention,
litigation was anticipated and contemplated by the parties and was


                                        10
imminent.” For the same reason, Salpietra’s statements were protected by
the litigation privilege and Pruchnik could not show a probability of
prevailing on his claims. Pruchnik appeals.
                                 DISCUSSION
                                        I
                             Anti-SLAPP Principles
      “ ‘Code of Civil Procedure section 425.16 sets out a procedure for
striking complaints in harassing lawsuits that are commonly known as
SLAPP suits . . . , which are brought to challenge the exercise of
constitutionally protected free speech rights.’ [Citation.] A cause of action
arising from a person’s act in furtherance of the ‘right of petition or free
speech under the [federal or state] Constitution in connection with a public
issue shall be subject to a special motion to strike, unless the court
determines that the plaintiff has established that there is a probability’ that
the claim will prevail. (§ 425.16, subd. (b)(1).) ‘The anti-SLAPP statute does
not insulate defendants from any liability for claims arising from the
protected rights of petition or speech. It only provides a procedure for
weeding out, at an early stage, meritless claims arising from protected
activity. Resolution of an anti-SLAPP motion involves two steps. First, the
defendant must establish that the challenged claim arises from activity
protected by section 425.16. [Citation.] If the defendant makes the required
showing, the burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success. We have described this second
step as a “summary-judgment-like procedure.” [Citation.] The court does not
weigh evidence or resolve conflicting factual claims. Its inquiry is limited to
whether the plaintiff has stated a legally sufficient claim and made a prima
facie factual showing sufficient to sustain a favorable judgment. It accepts


                                        11
the plaintiff’s evidence as true, and evaluates the defendant’s showing only to
determine if it defeats the plaintiff’s claim as a matter of law. [Citation.]
“[C]laims with the requisite minimal merit may proceed.” ’ [Citation.] ‘We
review de novo the grant or denial of an anti-SLAPP motion.’ ” (Sweetwater
Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal. 5th 931, 940
(Sweetwater Union).)
      Although our review is de novo, it is limited to issues adequately raised
and supported in Pruchnik’s briefing. (See Golden Door Properties, LLC v.
County of San Diego (2020) 50 Cal. App. 5th 467, 554-555; Reyes v. Kosha
(1998) 65 Cal. App. 4th 451, 466, fn. 6.) Pruchnik “has the burden of showing
error, even if he did not bear the burden in the trial court.” (Claudio v.
Regents of the University of California (2005) 134 Cal. App. 4th 224, 230.) “ ‘A
judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the
record is silent, and error must be affirmatively shown. This is not only a
general principle of appellate practice but an ingredient of the constitutional
doctrine of reversible error.’ ” (Denham v. Superior Court (1970) 2 Cal. 3d
557, 564.)
                                        II
                       “Arising From” Protected Activity
      Pruchnik first contends the trial court erred by finding that his claims
against Salpietra arose from protected activity. In his opening brief,
Pruchnik describes the basis for his claims as the following: (1) Salpietra
“[m]ade the false statement that Pruchnik blocked his driveway with his car
to prevent the roofers from climbing on his roof and instituting repairs,”
(2) Salpietra “[f]alsely stated that Pruchnik chose brown tile after collecting
$8,500 from him for new Spanish-style red roofing tile,” and (3) Salpietra


                                       12
“[c]hanged the maintenance agreement in order to prevent Pruchnik from
installing a solar system.” Salpietra concurs in this description.
      “The defendant’s first-step burden is to identify the activity each
challenged claim rests on and demonstrate that that activity is protected by
the anti-SLAPP statute. A ‘claim may be struck only if the speech or
petitioning activity itself is the wrong complained of, and not just evidence of
liability or a step leading to some different act for which liability is asserted.’
[Citation.] To determine whether a claim arises from protected activity,
courts must ‘consider the elements of the challenged claim and what actions
by the defendant supply those elements and consequently form the basis for
liability.’ [Citation.] Courts then must evaluate whether the defendant has
shown any of these actions fall within one or more of the four categories of
‘ “act[s]” ’ protected by the anti-SLAPP statute.” (Wilson v. Cable News
Network, Inc. (2019) 7 Cal. 5th 871, 884 (Wilson).)
      The category of protected activity at issue in this appeal is “any written
or oral statement or writing made in connection with an issue under
consideration or review by a legislative, executive, or judicial body, or any
other official proceeding authorized by law.” (§ 425.16, subd. (e)(2).) “This
includes statements or writings made in connection with litigation in the civil
courts. [Citation.] The statute does not require any showing that the matter
being litigated concerns a matter of public interest.” (Healy v. Tuscany Hills
Landscape & Recreation Corp. (2006) 137 Cal. App. 4th 1, 5.)
      In addition to statements or writings made in connection with pending
litigation, “ ‘communications preparatory to or in anticipation of the bringing
of an action or other official proceeding’ ” are protected under the anti-SLAPP
statute. (Briggs v. Eden Council for Hope & Opportunity (1999) 19 Cal. 4th
1106, 1115.) “Accordingly, although litigation may not have commenced, if a


                                        13
statement ‘concern[s] the subject of the dispute’ and is made ‘in anticipation
of litigation “contemplated in good faith and under serious consideration,” ’
[citation] then the statement may be petitioning activity protected by
section 425.16.” (Neville v. Chudacoff (2008) 160 Cal. App. 4th 1255, 1268
(Neville).) “The ‘good faith [and under] serious consideration’ requirement is
not a test for malice. [Citation.] Instead, it focuses on whether the litigation
was genuinely contemplated. [Citation.] The requirement guarantees that
hollow threats of litigation are not protected.” (People ex rel. Fire Insurance
Exchange v. Anapol (2012) 211 Cal. App. 4th 809, 824 (Fire Insurance).)
      “Courts have adopted a ‘fairly expansive view’ of litigation-related
conduct to which section 425.16 applies.” (A.F. Brown Electrical Contractor,
Inc. v. Rhino Electric Supply, Inc. (2006) 137 Cal. App. 4th 1118, 1125.)
“ ‘ “Under the plain language of section 425.16, subdivision (e)(1) and (2), as
well as the case law interpreting those provisions, all communicative acts
performed by attorneys as part of their representation of a client in a judicial
proceeding or other petitioning context are per se protected as petitioning
activity by the anti-SLAPP statute.” ’ [Citation.] Cases construing the anti-
SLAPP statute hold that ‘a statement is “in connection with” litigation under
section 425.16, subdivision (e)(2), if it relates to the substantive issues in the
litigation and is directed to persons having some interest in the litigation.’
[Citation.] Consequently, because settlement negotiations are regarded as an
exercise of the right to petition, communications during such negotiations are
regarded as having been made in connection with the underlying lawsuit for
purposes of section 425.16, subdivision (e)(2).” (Optional Capital, Inc. v. Akin
Gump Strauss, Hauer & Feld LLP (2017) 18 Cal. App. 5th 95, 113-114
(Optional Capital).)




                                        14
      For example, courts have held that “a demand letter sent in
anticipation of litigation is a legitimate speech or petitioning activity that is
protected under section 425.16.” (Malin v. Singer (2013) 217 Cal. App. 4th
1283, 1293; accord, Fire Insurance, supra, 211 Cal.App.4th at p. 825.)
Similarly, a letter sent by an employer to its customers alleging that a former
employee had misappropriated its trade secrets was held to be protected,
even though litigation was not filed until four months later. (Neville, supra,
160 Cal.App.4th at pp. 1267-1269.)
      The opinion in Rohde v. Wolf (2007) 154 Cal. App. 4th 28 (Rohde) is
instructive. Two family members, a brother and a sister, disagreed about the
distribution of their deceased father’s assets. (Id. at p. 32.) The brother’s
attorney wrote to the sister’s attorney addressing a number of issues in
dispute. (Ibid.) The sister’s attorney responded with threats of litigation.
(Ibid.) Later, the parties agreed to sell certain property and split the
proceeds. (Id. at p. 33.) Communications regarding the sales listing broke
down, and the brother’s attorney attempted unsuccessfully to reach the
listing agent. (Ibid.) The brother’s attorney left a voicemail message
expressing his dissatisfaction and stating, “ ‘I believe you are obviously
engaged in a conspiracy to defraud my client with [the sister] and I plan on
taking appropriate action.’ ” (Ibid.) He left a second voicemail with the same
accusation. (Ibid.) The sister sued the brother’s attorney for slander. (Id. at
p. 34.) The attorney filed an anti-SLAPP motion, which the trial court
denied. (Ibid.) Separately, the sister sued her brother on the underlying
dispute over their father’s assets. (Ibid.)
      The reviewing court reversed the order denying the attorney’s anti-
SLAPP motion. (Rohde, supra, 154 Cal.App.4th at p. 32.) It held that the
attorney’s voicemail messages were protected communications because they


                                        15
related to litigation that was contemplated in good faith and under serious
consideration. (Id. at p. 36.) Both parties had threatened litigation in the
dispute regarding their father’s assets. (Id. at p. 37.) In the midst of a
partial resolution of that dispute (the sale of property), further disagreements
arose and the brother’s attorney left the allegedly slanderous voicemails.
(Ibid.) The court explained that “the spectre of litigation loomed over all
communications between the parties at that time. Thus, the messages
concerning the subject of the dispute and threatening appropriate action in
that context had to be in anticipation of litigation ‘contemplated in good faith
and under serious consideration.’ ” (Ibid.)
      Pruchnik’s claims against Salpietra in this litigation are likewise based
on statements or writings made in connection with litigation contemplated in
good faith and under serious consideration. The claims arise from Salpietra’s
communications with Pruchnik’s attorney where Salpietra allegedly made
false statements or improperly changed the terms of a proposed agreement.
Even before Salpietra was retained by the HOA, the record shows that
litigation was seriously contemplated in good faith by both Pruchnik and the
HOA. Pruchnik’s prior attorney initiated the dispute resolution process that
must precede certain civil actions against the HOA. (See Civ. Code, § 5930.)
If the HOA did not respond, the attorney warned, she would “discuss further
legal action with [her] client.” Two weeks later, Pruchnik’s new attorney sent
a formal demand letter to the HOA. The letter noted that the HOA had made
threats of litigation in the past. In subsequent correspondence, Pruchnik’s
attorney contended that he was no longer obligated to participate in any form
of alternative dispute resolution before filing suit, based on the HOA’s delays
in responding. The HOA’s attorney responded, “The Board believes it is in
the best interest of both parties to attempt to resolve this matter amicably,


                                       16
especially before incurring the significant expense of litigation, which you
have repeatedly threatened.” As the disputes continued, the HOA’s attorney
again raised the prospect of litigation: “Alternatively, the Association may
have no choice but to commence litigation since the Association’s prior efforts
to mediate with him were rebuffed, and the Association needs to complete
roof work to protect the property.” She asserted there would be a “high
likelihood” the HOA would prevail in any litigation and noted that the
prevailing party would be entitled to attorney fees and costs. Thus, even
before Salpietra was retained, Pruchnik’s attorney had sent a formal demand
letter, he had commenced (and, in his view, completed) the alternative
dispute resolution requirement to bring suit, and both sides had threatened
litigation. These facts show that litigation was seriously contemplated in
good faith at the time.
      After Salpietra was retained, litigation remained a genuine prospect.
Pruchnik’s attorney demanded that one scheduled repair be called off,
“[o]therwise Mr. Pruchnik will be forced to take further action to prevent
damage to his property by the Association.” After the parties failed to resolve
their disputes over new tiles and solar panels, Salpietra wrote, “The board
and I have tried to work with Mr. Pruchnik and you for months, and it is he
and you that are obstructing the work. You are the one that threatened
litigation when the roofers tried to fix the roof, and he blocked their trucks
from entering his property.” Although some progress was made, the parties
never reached resolution. The HOA moved forward with the roof repair over
Pruchnik’s repeated objections. Salpietra wrote, “There can be no more
delays.” The day after the roof repair began, Pruchnik filed this lawsuit.
      Given this history, “the spectre of litigation loomed over all
communications between the parties” both before and after Salpietra was


                                       17
retained. (See Rohde, supra, 154 Cal.App.4th at p. 37.) Demands had been
made, the prelitigation process had begun, and actual litigation had been
repeatedly threatened. Salpietra’s involvement appears to have coincided
with even more disputes between the parties—despite the parties’ efforts to
resolve the dispute. The record shows that litigation was seriously
contemplated in good faith. Because Salpietra’s statements and writings
were related to the substance of the anticipated litigation, and indeed were
directed at settlement of such litigation, they were “in connection with”
litigation for purposes of the anti-SLAPP statute. (§ 425.16, subd. (e)(2);
see Optional Capital, supra, 18 Cal.App.5th at p. 114 [settlement
communications are protected].)
      Pruchnik argues that Salpietra’s “abusive conduct is independent of
any ‘litigation’ activities, because litigation had not even been considered
until Salpietra altered the maintenance agreement and ordered the roofers to
get to work, regardless of the agreement with Pruchnik.” He claims, “The
parties did not seriously contemplate litigation at that time, despite their
tactical bravado and slinging of empty threats.” We disagree with Pruchnik’s
interpretation of the record. The dispute over Pruchnik’s roof was long-
running and had grown quite heated before Salpietra had ever been retained
(or made the challenged statements). In this dispute, Pruchnik first retained
an attorney, who soon began the alternative dispute resolution process
necessary to bring suit against the HOA to force repairs to his unit. She
referenced “further legal action” if the HOA did not respond. Pruchnik then
retained a second attorney, whose first communication appears to have been
a formal demand letter to the HOA. The HOA then retained an attorney, and
the litigation threats continued. Pruchnik’s attorney contended he was no
longer bound to participate in alternative dispute resolution. The HOA’s


                                       18
attorney raised the prospect of litigation, asserted the HOA had a high
likelihood of prevailing, and noted that the prevailing party would be able to
obtain attorney fees and costs. Only then was Salpietra retained.
Regardless, the litigation threats continued.
      This history shows that the potential for litigation over Pruchnik’s roof
repairs was real; it was not a matter of mere rhetoric. The parties’ dispute
was concrete and long-running. Both parties were represented by attorneys.
Both parties made specific, formal demands. The threats of litigation were
seriously offered and reflected a sober appraisal of the difficulty of resolving
the dispute short of such proceedings. Litigation was seriously contemplated
in good faith long before the HOA proceeded with the roof repair over
Pruchnik’s objections, and certainly before Salpietra’s statements and
writings at issue here.
      In his reply brief, Pruchnik reframes his contentions. He argues that
his claims against Salpietra do not arise from Salpietra’s statements and
writings, but from his “breach” of various duties and obligations. Pruchnik
asserts that his claims are based on aiding and abetting a “bullying scheme”
perpetrated by all the defendants. Even assuming that Pruchnik has not
waived these arguments by making them for the first time on reply
(see Orange County Water Dist. v. MAG Aerospace Industries, Inc. (2017)
12 Cal. App. 5th 229, 250), they are unpersuasive. “To determine whether a
claim arises from protected activity, courts must ‘consider the elements of the
challenged claim and what actions by the defendant supply those elements
and consequently form the basis for liability.’ ” (Wilson, supra, 7 Cal.5th at
p. 884.) “Thus we examine ‘the specific acts of wrongdoing’ alleged,” not their
legal consequences. (Bergstein v. Strook & Strook & Lavan LLP (2015)
236 Cal. App. 4th 793, 811 (Bergstein).)


                                       19
      Pruchnik’s defamation claim is clearly based on Salpietra’s allegedly
false statements. Pruchnik’s unfair competition and “aiding and abetting”
claims are based on these statements, as well as Salpietra’s statements and
writings regarding the scope of the maintenance and indemnity agreement.
These statements and writings are the “bullying scheme” allegedly
perpetrated by Salpietra, as described in Pruchnik’s complaint. Pruchnik
makes much of the deceptive nature of Salpietra’s statements and writings,
but his arguments only confirm that his claims are based on these statements
and writings, which are protected by the anti-SLAPP statute. (See Optional
Capital, supra, 18 Cal.App.5th at p. 114 [“The protection of the anti-SLAPP
statute applies ‘even against allegations of fraudulent promises made during
the settlement process.’ ”].) Salpietra’s statements and writings are not
merely evidence of “breach,” they are the alleged injury-producing conduct

themselves.2
      Pruchnik cannot avoid this conclusion by alleging conspiracy or aiding
and abetting. (Contreras v. Dowling (2016) 5 Cal. App. 5th 394, 413
(Contreras).) They “are no more than legal conclusions” and have “ ‘no


2      Pruchnik cites a number of opinions involving claims for professional
negligence or breach of fiduciary duty against attorneys by former clients.
But, as other courts have recognized, such opinions are distinguishable
because the alleged wrongful conduct is not simply the attorney’s litigation-
related statements or writings, but noncommunicative conduct such as
accepting representation adverse to the client-plaintiff. (See, e.g., Bergstein,
supra, 236 Cal.App.4th at p. 813; Seltzer v. Barnes (2010) 182 Cal. App. 4th
953, 967-968.) Pruchnik also cites Moore v. Shaw (2004) 116 Cal. App. 4th
182, but it involved attorney conduct unrelated to any litigation. The
plaintiff’s claims “did not arise from protected activity by [the attorney]; they
arose from her drafting the termination agreement . . . well before the
inception of any judicial proceedings.” (Id. at p. 197.) Here, by contrast,
Salpietra’s statements and writings were all in connection with anticipated
litigation and therefore protected.

                                       20
talismanic significance[.]’ ” (Ibid.) Likewise, allegations of unprotected
conduct by other defendants—whose contractual and legal duties to Pruchnik
are far different—have little bearing on our inquiry into the basis of
Salpietra’s alleged liability. If a defendant’s liability is based only on
protected conduct, the fact that other defendants engaged in unprotected
conduct is irrelevant. Where, as here, the claims against a defendant would
have no basis in the absence of the defendant’s protected activity, the claims
are subject to the anti-SLAPP statute. (Id. at p. 412.)
      Pruchnik also argues that the public policy behind the anti-SLAPP
statute would not be served by protecting Salpietra’s statements and
writings. He alludes to fights between “the ‘little guy’ ” and “the ‘big guy’ ”
and his supposed disadvantaged position. But these complaints provide no
basis for us to disregard the statute’s scope, based on its plain language and
binding precedent. As one commentator has explained, “SLAPP suits are not
limited to suits by ‘big guys’ against ‘little guys.’ Even ‘deep pocket’
defendants can invoke [section] 425.16 when sued for free speech activities.”
(Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter
Group 2020) ¶ 7:829.)
      Pruchnik also argues that the anti-SLAPP statute was intended to
apply to meritless cases, while “[t]his is a case of oppressive and unethical
conduct by a homeowners’ association and its attorney toward an elderly
homeowner.” The merits of Pruchnik’s claims are not at issue when
considering whether they arise from protected activity. The merits are
addressed in the second step. “Only a cause of action that satisfies both
prongs of the anti-SLAPP statute—i.e., that arises from protected speech or
petitioning and lacks even minimal merit—is a SLAPP, subject to being




                                        21
stricken under the statute.” (Navellier v. Sletten (2002) 29 Cal. 4th 82, 89

(Navellier).) We turn next to the second step.3
                                         III
                             Probability of Prevailing
      “[N]o cause of action qualifies as a SLAPP merely because the
defendant’s actions conceptually fall within the ambit of the statute’s initial
prong. Despite the fact [the defendant] has made a threshold showing that
plaintiff[’s] action is one arising from statutorily protected activity, plaintiff[]
may defeat the anti-SLAPP motion by establishing a probability of prevailing
on [his] claim.” (Navellier, supra, 29 Cal.4th at p. 95.)
      “To establish a probability of prevailing, the plaintiff ‘must
demonstrate that the complaint is both legally sufficient and supported by a
sufficient prima facie showing of facts to sustain a favorable judgment if the
evidence submitted by the plaintiff is credited.’ [Citations.] For purposes of
this inquiry, ‘the trial court considers the pleadings and evidentiary
submissions of both the plaintiff and the defendant (§ 425.16, subd. (b)(2));
though the court does not weigh the credibility or comparative probative
strength of competing evidence, it should grant the motion if, as a matter of
law, the defendant’s evidence supporting the motion defeats the plaintiff’s
attempt to establish evidentiary support for the claim.’ [Citation.] In making
this assessment it is ‘the court’s responsibility . . . to accept as true the
evidence favorable to the plaintiff . . . .’ [Citation.] The plaintiff need only
establish that his or her claim has ‘minimal merit’ [citation] to avoid being


3     In light of our conclusion that Salpietra’s alleged activities are
protected under section 425.16, subdivision (e)(2) as statements or writings in
connection with anticipated litigation, we need not consider Salpietra’s
additional argument that they are protected under the catch-all provision of
subdivision (e)(4) as well.

                                         22
stricken as a SLAPP.” (Soukup v. Law Offices of Herbert Hafif (2006)
39 Cal. 4th 260, 291.) “[A] plaintiff seeking to demonstrate the merit of the
claim ‘may not rely solely on its complaint, even if verified; instead, its proof
must be made upon competent admissible evidence.’ ” (Sweetwater Union,
supra, 6 Cal.5th at p. 940.)
      Pruchnik contends the trial court erred by relying on the litigation
privilege to find that Pruchnik could not show a reasonable probability of
prevailing on his claims. “ ‘A plaintiff cannot establish a probability of
prevailing if the litigation privilege precludes the defendant’s liability on the
claim.’ ” (Bergstein, supra, 236 Cal.App.4th at p. 814; accord, Rusheen v.
Cohen (2006) 37 Cal. 4th 1048, 1065 (Rusheen).)
      “A privileged publication or broadcast is one made . . . [i]n
any . . . judicial proceeding . . . .” (Civ. Code, § 47, subd. (b).) “ ‘Although
originally enacted with reference to defamation [citation], the privilege is now
held applicable to any communication, whether or not it amounts to a
publication [citations], and all torts except malicious prosecution. [Citations.]
Further, it applies to any publication required or permitted by law in the
course of a judicial proceeding to achieve the objects of the litigation, even
though the publication is made outside the courtroom and no function of the
court or its officers is involved. [Citations.] [¶] The usual formulation is that
the privilege applies to any communication (1) made in judicial or quasi-
judicial proceedings; (2) by litigants or other participants authorized by law;
(3) to achieve the objects of the litigation; and (4) that have some connection
or logical relation to the action. [Citations.]’ [Citation.] Thus,
‘communications with “some relation” to judicial proceedings’ are ‘absolutely
immune from tort liability’ by the litigation privilege [citation]. It is not
limited to statements made during a trial or other proceedings, but may


                                         23
extend to steps taken prior thereto, or afterwards.” (Rusheen, supra,
37 Cal.4th at p. 1057.)
      “ ‘The principal purpose of [the litigation privilege] is to afford litigants
and witnesses [citation] the utmost freedom of access to the courts without
fear of being harassed subsequently by derivative tort actions. [Citations.]’
[Citation.] In order to achieve this purpose of curtailing derivative lawsuits,
[the Supreme Court has] given the litigation privilege a broad
interpretation.” (Action Apartment Association, Inc. v. City of Santa Monica
(2007) 41 Cal. 4th 1232, 1241 (Action Apartment).) “ ‘ “Any doubt about
whether the privilege applies is resolved in favor of applying it.” ’ ”
(Contreras, supra, 5 Cal.App.5th at p. 415.)
      Although the scope of the litigation privilege and the scope of the anti-
SLAPP statute are not identical, they are quite similar under the
circumstances here. “To be protected by the litigation privilege, a
communication must be ‘in furtherance of the objects of the litigation.’
[Citation.] This is ‘part of the requirement that the communication be
connected with, or have some logical relation to, the action, i.e., that it not be
extraneous to the action.’ [Citation.] A prelitigation communication is
privileged only when it relates to litigation that is contemplated in good faith
and under serious consideration.” (Action Apartment, supra, 41 Cal.4th at
p. 1251; see Edwards v. Centex Real Estate Corp. (1997) 53 Cal. App. 4th 15,
34-36.) We have already explained why Salpietra’s statements and writings
were related to litigation that was contemplated in good faith and under
serious consideration. Thus, for the same reasons that Salpietra’s statements
and writings are protected under the anti-SLAPP statute, they are protected
by the litigation privilege. (See Rohde, supra, 154 Cal.App.4th at p. 38.)




                                        24
      Pruchnik again takes the position that any litigation threats were
merely “negotiating tactics” and litigation was not seriously contemplated.
We reject this position for the reasons we have already discussed. Pruchnik
cites Kimmel v. Goland (1990) 51 Cal. 3d 202, but it is inapplicable. In
Kimmel, the Supreme Court considered whether the litigation privilege
applied to the unlawful recording, in anticipation of litigation, of confidential
telephone conversations. (Id. at p. 205.) It concluded the privilege applied to
“publications or broadcasts made during the course of judicial and quasi-
judicial proceedings, but does not bar recovery for injuries from tortious
conduct regardless of the purpose for which such conduct is undertaken.”
(Ibid.) Here, as noted, Pruchnik’s claims are based on Salpietra’s
communications (statements and writings) in connection with anticipated
litigation, not noncommunicative conduct. Indeed, in his briefing, Pruchnik
repeatedly describes Salpietra’s conduct as “bullying,” which is essentially a
communicative wrong based on the circumstances presented here.
      As in the anti-SLAPP context, Pruchnik cannot avoid this result by
pointing to allegations in his complaint of aiding and abetting.
(See Bergstein, supra, 236 Cal.App.4th at p. 815.) Nor can he rely on other
allegations without any evidentiary basis in the record. (See Sweetwater
Union, supra, 6 Cal.5th at p. 940; Optional Capital, supra, 18 Cal.App.5th at
p. 119 [“ ‘The prima facie showing of merit must be made with evidence that
is admissible at trial. [Citation.] Unverified allegations in the pleadings or
averments made on information and belief cannot make the showing.’ ”].) To
the extent Pruchnik relies on the bare existence of an attorney-client
relationship between Salpietra and the HOA as a basis for liability, we reject
such reliance. (See Optional Capital, at p. 118; Contreras, supra,
5 Cal.App.5th at pp. 417-418.)


                                       25
      On reply, Pruchnik asserts that Salpietra’s “bullying scheme” does not
satisfy the elements of the litigation privilege because the “bullying scheme”
is not a judicial proceeding, it is not authorized by law, it was intended to
deprive Pruchnik of his rights, and it was not connected to litigation. This
assertion misinterprets the elements of the litigation privilege, and it is
unpersuasive. “[C]ommunications made in connection with litigation do not
necessarily fall outside the privilege simply because they are, or are alleged
to be, fraudulent, perjurious, unethical, or even illegal.” (Kashian v.
Harriman (2002) 98 Cal. App. 4th 892, 920.) As we have discussed, the
statements and writings that comprise the alleged bullying scheme were
made in connection with anticipated litigation, by a litigant or participant
authorized by law, to achieve a litigation-related objective (i.e., settlement),
with some logical connection to the anticipated litigation. (See Rusheen,
supra, 37 Cal.4th at p. 1057.) The litigation privilege therefore applies.
      Because the litigation privilege provides a complete defense to
Pruchnik’s claims, the trial court did not err by finding that Pruchnik did not
show a reasonable probability of prevailing. We therefore need not consider
whether Pruchnik did not show a reasonable probability of prevailing for
other reasons as well.




                                        26
                             DISPOSITION
    The order is affirmed. Salpietra shall recover his costs on appeal.




                                                             GUERRERO, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.




                                    27